EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Animal Health International, Inc.: We consent to the incorporation by reference in the registration statement on Form S-8, dated December 15, 2009, of our report dated September9, 2008, with respect to the consolidated balance sheet of Animal Health International, Inc. and subsidiaries as of June30, 2008, and the related consolidated statements of operations, stockholders’ equity and comprehensive income, and cash flows for each of the years in the two-year period ended June 30, 2008,which report appears in the 2009 Annual Report on Form 10-K of Animal Health International, Inc. Our report, dated September9, 2008, contains an explanatory paragraph that states that Animal Health International, Inc. adopted the provisions of the Financial Accounting Standards Board's (FASB) Interpretation No. 48, "Accounting for Uncertainty in Income Taxes-an Interpretation of FASB Statement No. 109” in fiscal year 2008, and adopted the provisions of the FASB's Statement of
